 In the Matter of ALLIS-CHALMERS MANUFACTURING COMPANYandINTERNATIONAL BROTHERHOOD- or FIREMEN & OILERS, LOCAL 125(AFL)Case No. R-4131.Decided August X, 1942Jurisdiction:supercharger manufacturing industry.Investigation and Certification of Representatives:existence of question: re=fusal to accord petitioner recognition until certified by the Board ; electionnecessary.Unit Appropriate for Collective Bargaining:powerhouse employees at one ofCompany's plants, with specified, inclusions and exclusions; stipulation as to.Mr. Clarence A. Meter,for the Board.Mr. John L. Waddleton,ofWest Allis, Wis., for the Company.Mr. Howard A. Plank,of Chicago, Ill., andMr. Walter H. Schmidt,of Milwaukee, Wis., for the Union.Mr. David Karasick,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by InternationalBrotherhood of Firemen & Oilers, Local 125, affiliated with the Amer-ican Federation of Labor, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Allis-Chalmers Manufacturing Company, Milwaukee,Wisconsin, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeStephen M. Reynolds, Trial Examiner. Said hearing was held atMilwaukee, Wisconsin, on August 10, 1942.The Board, the Com-pany, and the Union appeared and participated.'All parties wereafforded full opportunity to be heard, to examine and-cross-examinewitnesses, and to introduce evidence bearing on the issues.The, TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.IUnited Automobile Workers of America, Local 248, affiliated with the Congress ofIndustrial Organizations,although served with notice, did not appear.43 N. L.R. B., No. 85.600^ ALLIS-CHALMERS MANUFACTURING COMPANY601Upon the,entire record in the case, the Board makes the following:FINDINGS OF FACTI.-THEBUSINESS OF THE COMPANYAllis-Chalmers Manufacturing Company, a Delaware corporation,operates a plant at Greenfield and .West Allis, Wisconsin, known asSupercharger Plant No. 1, where it is engaged in the manufacture ofsuperchargers.The Company's purchases of raw materials amount toapproximately $1,000,000 per month, of which 90 percent is derivedfrom States other than Wisconsin.The Company's sales of finishedproducts amount to a minimum of $1,000,000 per month, all of whichrepresents shipments to States other than Wisconsin.The'Companyconcedes that it is engaged in commerce' within the meaning`of theNational Labor Relations Act.II. THE ORGANIZATION INVOLVEDInternational Brotherhood of Firemen & Oilers, Local 125, affiliated .with,the American Federation of Labor, is a labor organization ad-mitting to membership, employees of the Company.III. THE QUESTIONCONCERNING REPRESENTATIONThe Company will not recognize or bargain with the Union unlessit is certified by the Board.A statement of the Regional Director, introduced in evidence at thehearing, shows that the Union represents a substantial number ofemployees in the-unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation' of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordancewith a stipulation of the parties,. that thepowerhouse employeesof Allis-Chalmers Supercharger Plant No. 1,at Greenfieldand-West Allis, Wisconsin, includingall operating en-2The Regional Director reported that the Union presented 15 cards which designatedthe Union as the collective bargaining representative of the signers;that the cards sosubmitted,all of which bore apparently-genuine original signatures,weredated betweenMarch 10 and July 9, 1942;and that the names appearing on 13 of the cards alsoappeared on the pay roll of the Company which contained the names of 17 personsemployed in the powerhouse of Supercharger Plant No. 1. The 17 persons listed on theCompany's pay roll included one foreman and two assistant foremen.At the time ofthe hearing,the Company employed 22 persons in the powerhouse of Supercharger PlantNo. 1, but the record does not show how many of these'persons are within categorieswhich are excluded from the unit hereinafter found to be appropriate. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDgineers, firemen, assistant firemen, oilers, coal and ash handling andincinerator employees, and employees engaged in full time in the main-:tenance of powerhouse equipment and, the entire cooling and heatingdistribution system, but excluding the chief engineer, the assistantchief engineers, foremen, assistant foremen, feed-water- chemist, grad--,uate,student .apprentices, indenture apprentices, and cooperative stu-dent apprentices, constitute a unit appropriate` for' the `purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall-direct that the question concerning representation whichhas arisen be resolved by an election by secret, ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested `in theNational LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Allis-ChalmersManufacturing Company at its Supercharger Plant No. 1, located atGreenfield and West Allis, Wisconsin, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction of Election, under the direction 'andsupervision, of the-Regional Director for the Twelfth, Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including any such employees who did not workduring said pay-roll period because they were ill or on vacation or inthe active military service or training of the United States, or tem-porarily laid off,,but excluding any who have since quit or been dis-charged for cause, to determine 'whether or not they desire to be repre-sented by International Brotherhood of Firemen & Oilers, Local 125,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining.CHAIRMAN Maastook no part in the consideration of the aboveDecision and Direction of Election.